937 A.2d 698 (2007)
284 Conn. 940
Michael WALKER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 5, 2007.
James B. Streeto, assistant public defender, in support of the petition.
Mitchell S. Brody, senior assistant state's attorney, in opposition.
The petitioner Michael Walker's petition for certification for appeal from the Appellate Court, 103 Conn.App. 485, 930 A.2d 65 (2007), is denied.
SCHALLER, J., did not participate in the consideration or decision of this petition.